UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1 TRANSITION PERIOD FROM to Commission file number: 0-28560 BPO MANAGEMENT SERVICES, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 22-2356861 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1290 N HANCOCK STREET, ANAHEIM HILLS, CA 92807 (Address of principal executive offices) (714) 974-2670 (Issuer's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file suchreports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of the registrant's only class of common stock, $.01 par value, was 12,171,034 on November 14, 2007.Transitional Small Business Disclosure Format (Check one). Yes [ ] No [X] PART I FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 (unaudited) 3 Condensed Consolidated Balance Sheet as ofSeptember 30, 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2.Management's Discussion and Analysis or Plan of Operation 23 Item 3.Controls and Procedures 32 PART II OTHER INFORMATION Item 1.Legal Proceedings 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 33 Item 4.Submission of Matters to a Vote of Security Holders 33 Item 5.Other Information 33 Item 6.Exhibits 33 Signatures 34 Exhibits Attached to this Quarterly Report on Form 10-QSB 35 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 Revenues: Enterprise content management $ 3,504,953 $ 492,908 $ 5,866,997 $ 2,290,238 IT outsourcing services 880,978 458,269 2,861,891 1,327,867 Human resource outsourcing servicing 246,371 10,114 260,188 232,795 Total revenues 4,632,302 961,291 8,989,076 3,850,900 Operating expenses: Cost of services provided 2,563,277 376,438 4,436,764 1,341,553 Selling, general and administrative 3,054,506 1,003,089 7,207,185 3,949,307 Research and development 168,371 - 261,738 - Share-based compensation 112,118 (4,439 ) 258,861 35,514 Total operating expenses 5,898,272 1,375,088 12,164,548 5,326,374 Loss from operations (1,265,970 ) (413,797 ) (3,175,472 ) (1,475,474 ) Interest expense (income) Related parties 27,222 - 89,819 - Amortization of related party debt discount - - 594,029 - Other, net (11,300 ) 26,898 76,045 31,894 Other income (3,115 ) (911 ) (3,102 ) - Total interest and other expense (income) $ 12,807 $ 25,987 $ 756,791 $ 31,894 Net loss $ (1,278,777 ) $ (439,784 ) $ (3,932,263 ) $ (1,507,368 ) Basic and diluted net loss per share $ (0.14 ) $ (0.04 ) $ (0.45 ) $ (0.15 ) Basic and diluted weighted average common shares outstanding 9,004,368 9,927,174 8,750,543 9,894,091 See accompanying notes to condensed consolidated financial statements. 3 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET September 30, 2007 (Unaudited) 2007 ASSETS Current assets: Cash and cash equivalents $ 6,102,487 Restricted cash 922,888 Accounts receivable, net of allowance for doubtful accounts of $138,934 3,672,086 Inventory consisting of finished goods, net of reserves of $0 184,220 Prepaid expenses and other current assets 287,627 Total current assets 11,169,309 Equipment, net of accumulated depreciation of $194,893 1,058,555 Goodwill 10,179,091 Intangible assets, net of accumulated amortization of $266,194 960,751 Other assets 33,155 $ 23,400,861 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt, net of discount of $3,367 $ 141,943 Current portion of capital lease obligations 132,263 Accounts payable 2,327,226 Accrued expenses 1,266,252 Accrued interest-related party 9,450 Accrued dividend payable-related party 11,392 Amount due former shareholders of acquired companies 1,101,771 Deferred revenues 1,655,185 Related party notes payable 1,200,000 Severance obligations payable 272,912 Other current liabilities (Income taxes payable) 245,013 Total current liabilities 8,363,407 Long-term debt, net of current portion and net of discount of $5,613 28,058 Capital lease obligations, net of current portion 415,776 Total liabilities 8,807,241 Commitments and contingencies(Note 9) Stockholders' equity Convertible preferred stock, Series A, par value $.01; authorized 1,608,612 shares;1,605,598 shares issued and outstanding 16,056 Convertible preferred stock, Series B, par value $.01;authorized 1,449,204 shares;1,449,204 shares issued and outstanding 14,492 Non-convertible preferred stock, Series C, par value $.01; authorized 21,378,000 shares;916,667 shares issued and outstanding 9,167 Convertible preferred stock, Series D, par value $.01;authorized 1,500,000 shares;1,458,334 shares issued and outstanding 14,583 Convertible preferred stock, Series D-2, par value $.01; authorized 1,500,000 shares;375,000 shares issued and outstanding 3,750 Common stock, par value $.01;authorized 150,000,000 shares; 9,004,368 shares issued and outstanding 90,044 Additional paid-in capital 22,916,997 Accumulated deficit (8,032,969 ) Accumulated other comprehensive loss, foreign currency translation adjustments (438,500 ) Total stockholders' equity 14,593,620 $ 23,400,861 See accompanying notes to condensed consolidated financial statements. 4 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) 2007 2006 Cash flows from operating acitvities: Net loss $ (3,932,263 ) $ (1,507,368 ) Adjustments to reconcile loss from continuing operations to net cash provided by (used in) operating activities: Depreciation 175,248 263,501 Amortization of intangible assets 153,947 311,777 Non-cash compensation expense recognized on issuance of stock options 258,861 35,514 Amortization of loan discount 594,031 - Changes in operating assets and liabilities: Accounts receivable (1,097,353 ) (244,889 ) Inventory (25,238 ) - Income tax receivable 250,000 - Prepaid expenses and other current assets (103,721 ) - Other assets 113,568 (107,257 ) Accounts payable (1,027,744 ) 482,864 Accrued expenses 614,748 (67,401 ) Accrued interest related parties 90,119 - Accrued dividends related parties (69,870 ) - Deferred revenues 371,890 226,231 Amount due former shareholders of acquired companies 179,579 - Income tax payable 7,782 - Payments of severance liability (500,841 ) (92,295 ) Net cash used in operating activities (3,947,257 ) (699,323 ) Cash flows from investing activities: Purchase of property and equipment, net (516,847 ) (279,014 ) Purchase obligation payment - Novus (962,571 ) - Purchase obligation payment - DocuCom (917,338 ) - Restricted deposit of purchase obligation - DocuCom (922,888 ) - Cash paid for acquisitions, net of cash acquired (2,952,429 ) (2,050,071 ) Net cash used in investing activities (6,272,073 ) (2,329,085 ) Cash flows from financing activities: Proceeds from bank loans - 269,369 Repayment of bank loans (317,251 ) - Proceeds (payment) of notes payable - 902,386 Repayment of capital lease obligations (68,928 ) - Proceeds from related party loans 400,000 516,693 Acquisition of capital leases 435,666 291,817 Proceeds from issuance of preferred stock, net of cash paid for direct costs 15,737,910 - Distributions to related parties (240,598 ) - Issuance of common stock in acquisition - 148,285 Net cash provided by financing activities 15,946,799 2,128,550 Effect of exchange rate changes on cash and cash equivalents (331,178 ) - Net increase (decrease) in cash 5,396,290 (899,858 ) Cash and cash equivalents, beginning of period 706,197 1,232,169 Cash and cash equivalents, end of period $ 6,102,487 $ 332,311 See accompanying notes to condensed consolidated financial statements. 5 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 2007 2006 Supplemental disclosure of cash flow information: Cash paid for: Interest $ 114,132 $ 47,771 Supplemental disclosure of non-cash investing and financing activities: Acquisition of equipment under capital leases $ 435,666 $ - Issuance of warrants $ 185,187 $ - Preferred Stock Series A dividend $ 957 $ 757 Acquisition of a company: Net assets acquired $ 2,236,115 $ 1,243,927 Net liabilities assumed $ 3,138,627 $ 524,925 Common stock issued as consideration for acquisition $ 400,000 $ 5,000 See accompanying notes to condensed consolidated financial statements. 6 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) 1. ORGANIZATION AND BASIS OF PRESENTATION ORGANIZATION BPO Management Services, Inc and Subsidiaries (the "Company") was incorporatedin Delaware and commenced operations on July 26, 2005. On December 15, 2006, theCompany entered into a merger agreement with netGuru, Inc. (netGuru). Theshareholders of the Company received aggregate netGuru equity comprised of7,336,575 shares of common stock, 1,567,095 shares of Series A preferred stock,1,449,200 shares of Series B preferred stock, and 916,666 shares of Series Cpreferred stock, which represented the majority of the outstanding shares afterthe merger. Therefore, the merger was treated as a "reverse merger" and thepreviously outstanding shares of netGuru were treated as an equity transactionby the Company. The Company is a provider of business process outsourcingservices offering enterprise content management ("ECM") services, informationtechnology outsourcing ("ITO") services and human resource outsourcing ("HRO")services to middle market enterprises located primarily in the United States andCanada. For accounting purposes, the acquisition has been treated as a recapitalizationof BPO Management Services, Inc., prior to the merger with netGuru (Former BPOMS) with Former BPOMS as the acquirer. The historical financialstatements prior to December 15, 2006, are those of the Former BPOMS which beganoperations on July 26, 2005. All share-related data has been presented givingeffect to the recapitalization resulting from the reverse merger. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements areprepared on a consistent basis in accordance with accounting principlesgenerally accepted in the United States (GAAP) for interim financial informationand with the instructions to Form 10-QSB and Item 10 of Regulation SB.Accordingly, they do not include all of the information and footnotes requiredby GAAP for complete financial statements. In the opinion of management, alladjustments (consisting of normal recurring accruals and consolidation andelimination entries) considered necessary for a fair presentation have beenincluded. Operating results for the three and nine month periods ended September 30, 2007 arenot necessarily indicative of the results that may be expected for the yearending December 31, 2007. The interim financial statements should be read inconjunction with the Company's consolidated financial statements and relatedfootnotes included in our Annual Report on Form 10-KSB for the year endedDecember 31, 2006. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of BPOMS and itswholly-owned subsidiaries. All significant intercompany accounts, transactionsand profits among the consolidated entities have been eliminated uponconsolidation. Each of the following entities is included in consolidation as ofthe Company's formation or the subsidiary's date of acquisition. 7 COMPANY INCEPTION/ACQUISITION DATE BPO Management Services, Inc. (the "Company") Inception date:July 26, 2005 Adapsys Document Management LP ("ADM") Acquired:July 29, 2005 Adapsys LP ("ADP") Acquired:July 29, 2005 Digica, Inc. ("Digica") Acquired:January 1, 2006 Novus Imaging Solutions, Inc. ("Novus") Acquired:September 30, 2006 NetGuru Systems, Inc. ("netGuru") Acquired:December 15, 2006 Research Engineers, GmbH ("GmbH") Acquired:December 15, 2006 DocuCom Imaging Solutions, Inc. ("DocuCom") Acquired:June 21, 2007 Human Resource Micro-Systems, Inc. ("HRMS") Acquired:June 29, 2007 USE OF ESTIMATES The preparation of financial statements in conformity with accounting principlesgenerally accepted in the United States requires us to make estimates andassumptions that affect the reported amounts of assets, liabilities, revenuesand expenses and disclosure of contingent obligations in the financialstatements and accompanying notes. Our most significant assumptions are employedin determining values for uncollectible accounts receivable, depreciation,intangible asset valuation and useful lives, goodwill impairments contingencies,determination of the remaining severance obligation, valuation of share basedpayments revenue recognition and the valuation of liabilities resulting from abusiness combination as well as estimates used in applying our revenuerecognition policy. The estimation process requires assumptions to be madeabout future events and conditions, and, as such, is inherently subjective anduncertain. Actual results could differ materially from our estimates. Inestimating the fair value of stock-based payments, we use the current quotedmarket price of our underlying common share for stock awards, and theBlack-Scholes-Merton Option Pricing Model for stock options and warrants. We estimateour expected volatility of our common share based on the average volatilities ofsimilar entities for an appropriate period following their going public; and weestimate the expected term of the option, taking into account both thecontractual term of the option and the effects of employees' expected exerciseand post-vesting employment termination behavior. FAIR VALUE OF FINANCIAL INSTRUMENTS Statement of Financial Accounting Standards ("SFAS") No. 107, "Disclosures AboutFair Value Of Financial Instruments," requires management to disclose theestimated fair value of certain assets and liabilities defined by SFAS No. 107as financial instruments. At September 30, 2007, management believed the carryingamounts of cash and cash equivalents, receivable and payable amounts, andaccrued expenses approximated fair value because of the short maturity of thesefinancial instruments. The Company also believed that the carrying amounts ofits capital lease obligations approximated their fair value, as the interestrates approximated a rate that the Company could have obtained under similarterms at the balance sheet date. FOREIGN CURRENCY TRANSLATION The financial position and operating results of all foreign operations areconsolidated using the local currencies of the countries in which the Companyoperates as the functional currency. Local currency assets and liabilities aretranslated at the rates of exchange on the balance sheet date, and localcurrency revenues and expenses are translated at average rates of exchangeduring the period. The resulting translation adjustments are recorded directlyinto a separate component of shareholders' equity. Gains and losses resultingfrom foreign currency transactions are included in operations and were notmaterial for the three and nine months ended September 30, 2007 and 2006. CASH AND CASH EQUIVALENTS The Company considers all liquid investments with maturities of three months orless at the date of purchase to be cash equivalents. The Company maintains itscash balances at financial institutions that management believes possesshigh-credit quality. At September 30, 2007, the Company had $5,658,761 on deposit thatexceeded the United States (FDIC) federal insurance limit. At September 30, 2007,the Company had no accounts on deposit that exceeded the Canadian (CDIC) insurable limit of$100,000 CDN per entity per bank. The Canadian funds insurance is limited toCanadian currency deposits only and does provide coverage to money master highinterest savings accounts (money market accounts) but all accounts areconsidered in the overall limitation per entity per bank. 8 RESTRICTED CASH CDN $900,000 is payable to the previous shareholders of DocuCom nine months from the date of the acquisition. This payment is guaranteed by a letter of credit for which the Company deposited as security a forward contract for the purchase of Cdn $900,000 purchased by the company at a cost of approximately $923,000 and shown on the balance sheet as restricted cash.In addition, $500,000 has been deposited in an escrow account for the benefit of the prior shareholders of HRMS and is subject to offsets in accordance with the Share Purchase Agreement. REVENUE RECOGNITION The Company recognizes revenue when the following criteria are met: (1)persuasive evidence of an arrangement, such as agreements, purchase orders orwritten or online requests, exists; (2) delivery of the product or service hasbeen completed and no significant obligations remain; (3) the Company's price tothe buyer is fixed or determinable; and (4) collection is reasonably assured.The Company's revenues arise from the following segments: ECM solutionsincluding collaborative software products and services, ITO services andHRO services. Revenue from software sales is recognized upon shipment if no significantpost-contract support obligations remain outstanding and collection of theresulting receivable is reasonably assured. Customers may choose to purchasemaintenance contracts that include telephone, e-mail and other methods ofsupport, and the right to unspecified upgrades on a when-and-if available basis.Revenue from these maintenance contracts is deferred and recognized ratably overthe life of the contract, usually twelve months. In October 1997, the Accounting Standards Executive Committee ("AcSEC") of theAICPA issued Statement of Position ("SOP") 97-2, "Software Revenue Recognition."SOP 97-2 distinguishes between significant and insignificant vendor obligationsas a basis for recording revenue, with a requirement that each element of asoftware licensing arrangement be separately identified and accounted for basedon relative fair values of each element. The Company determines the fair valueof each element in multi-element transactions based on vendor-specific objectiveevidence ("VSOE"). VSOE for each element is based on the price charged when thesame element is sold separately. In 1998, the AICPA issued SOP 98-9, "Modification of SOP 97-2, Software RevenueRecognition, With Respect to Certain Transactions," which modifies SOP 97-2 toallow for use of the residual method of revenue recognition if certain criteriahave been met. If evidence of fair value of all undelivered elements exists butevidence does not exist for one or more delivered elements, then revenue isrecognized using the residual method. Under the residual method, the fair valueof the undelivered elements is deferred and the remaining portion of thetransaction fee is recognized as revenue. The Company sells its collaborative software along with a maintenance package.This constitutes a multi-element arrangement. The price charged for themaintenance portion is the same as when the maintenance is sold separately. Thefair values of the maintenance contracts sold in all multi-element arrangementsare recognized over the terms of the maintenance contracts. The collaborativesoftware portion is recognized when persuasive evidence of an arrangement exits,price is fixed and determinable, when delivery is complete, collection of theresulting receivable is reasonably assured and no significant obligationsremain. Revenues from providing IT services are recognized primarily on a time andmaterials basis, with time at a marked-up rate and materials and otherreasonable expenses at cost, once the services are completed and no significantobligations remain. Certain IT services contracts are fixed price contractswhere progress toward completion is measured by mutually agreed uponpre-determined milestones for which the Company recognizes revenue uponachieving such milestones. Fixed price IT contracts are typically for a shortduration of one to nine months. Fees for certain services are variable based on anobjectively determinable factor such as usage. Those factors are included in thewritten contract such that the customer's fee is determinable. The customer'sfee is negotiated at the onset of the arrangement. 9 ALLOWANCE FOR DOUBTFUL ACCOUNTS The Company sells its products and services to its customers on credit terms;granting credit to those who are identified credit worthy based on an analysisof the entities credit history. A provision is made for an allowance fordoubtful accounts equal to the estimated uncollectible amounts. The Company'sestimate is based upon its historical collection experience and a review of thecurrent collectibility status of accounts receivable - trade. Specific accountsreceivable that are eventually determined to be uncollectible are chargedagainst the allowance for doubtful accounts when identified. It is reasonablypossible that the Company's estimate of the allowance for doubtful accounts willchange. DEFERRED REVENUES The Company defers revenues for its maintenance contracts and for itscollaborative software sales that are not considered earned. The Company defersits maintenance revenues when the maintenance contracts are sold, and thenrecognizes the maintenance revenues over the term of the maintenance contracts.The Company defers its collaborative software sales revenues if it invoices orreceives payment prior to the completion of a project, and then recognizes theserevenues upon completion of the project when no significant obligations remain. RESEARCH AND DEVELOPMENT The Company's research and development ("R&D") costs consist mainly of softwaredevelopers' salaries. The Company follows the provisions of SFAS No. 86 tocapitalize software development costs when technological feasibility has beenestablished and to stop capitalization when the product is available for generalrelease to customers. The Company expenses development costs when they arerelated to enhancement of existing software products. INCOME TAXES The Company accounts for income taxes using the asset and liability method.Deferred tax assets and liabilities are recognized for the future taxconsequences attributable to differences between the financial statementcarrying amounts of existing assets and liabilities and their respective taxbases, and operating loss and tax credit carryforwards. Deferred tax assets andliabilities are measured using enacted tax rates expected to apply to taxableincome in the years in which those temporary differences are expected to berecovered or settled. SHARE-BASED COMPENSATION The Company accounts for share-based compensation to employees pursuant to SFASNo.123(R), "Share Based Payment," which requires that all share-basedcompensation to employees, including grants of employee stock options, berecognized as expense in the Company's financial statements based on theirrespective grant date fair values. As SFAS No. 123(R) requires that share-basedcompensation expense be based on awards that are ultimately expected to vest,share based compensation for 2007 has been reduced by estimated forfeitures. SFAS 123(R) requires the use of a valuation model to calculate the fair value ofshare-based awards. The Company has elected to use the Black-Scholes-Mertonoption pricing model, which incorporates various assumptions includingvolatility, expected life, expected dividend and interest rates. As a privatecompany, Former BPOMS did not have a history of market prices of its commonstock, and as such, the Company used an estimated volatility in accordance withSAB No. 107 "Share Based Payment." In 2006, the Company used the volatility ofthe stock price of netGuru, BPOMS' predecessor company, adjusted to remove theeffects of divestitures, cash distributions, and the reverse merger which BPOMSdeems not representative of the events that would take place during expectedterm of the options that were valued. The expected life of awards was based onthe simplified method as defined in SAB No. 107. The risk-free interest rateassumption was based on observed interest rates appropriate for the terms of theawards. The dividend yield assumption was based on the company's history andexpectation of not paying any dividends in the foreseeable future. Forfeitureswere estimated at the time of grant and will be revised, if necessary, insubsequent periods if actual forfeitures differ from those estimates. TheCompany uses the straight line amortization method to record expenses under thisstatement and recognized share-based compensation expense. The fair value of theCompany's stock options granted to employees was estimated using the followingassumptions: Expected Dividend yield Expected volatility 124% Risk-free interest rate 4.6%-5.03% Expected option lives (in years) 7 Estimated forfeiture rate 7% 10 For the three months ended September 30, 2007 and 2006, the Companyrecognized $112,118, and $(4,439), respectively, in share-based compensation expense. For the nine months ended September 30, 2007 and 2006, the Company recognized $258,861 and $35,514, respectively, in share-based compensation expense. The Companymay be required to accelerate, increase or cancel any remaining unearnedshare-based compensation expense if there are any modifications or cancellationof the underlying unvested securities. Future share-based compensation expenseand unearned share-based compensation will increase to the extent that we grantadditional equity awards to employees or we assume unvested equity awards inconnection with acquisitions. Share-based compensation expense was recorded inselling, general and administrative expense. VALUATION OF THE COMPANY'S COMMON SHARES AT THE TIME OF GRANT The Company granted shares of its common stock as partial consideration for theacquisition of Digica Inc. in January 2006 and the acquisition of Human Resource Micro-Systems, Inc. in June of 2007. The fair values of these grants weredetermined based on recent sales of the Company's securities immediately preceding the dates of closing. SEGMENT REPORTING The Company applies the provisions of SFAS No. 131, "Disclosures about Segmentsof an Enterprise and Related Information." SFAS No. 131 requires segments to bedetermined and reported based on how management measures performance and makesdecisions about allocating resources. See Note 10 "Segment and Geographic Data"for a description of and disclosures regarding the Company's significantreportable segments. RETIREMENT PLANS The Company and certain of its United States subsidiaries have qualified cash ordeferred 401(k) retirement savings plans. The plans cover substantially allUnited States employees who have attained age 21 and have one year of service.Employees may contribute up to 15% of their compensation. The Company does notmake matching contributions to the plan, except in one subsidiary, where itmatches 100% of the employee contribution up to a maximum of 4% of the employee’s salary. For the quarters ended September 30, 2007 and 2006, the Company contributions to the planamounted to $6,559 and $6,149, respectively.For the nine months ended September 30,2007 and 2006, the Company contributions to the plan amounted to $19,660 and $20,667, respectively.Certain of its Canadian subsidiaries have defined contribution pension plans whereby after a qualification period the company contributes an amount which vary from 2% to 8% of the employees annual earnings.For the three months ended September 30, 2007 and 2006, the Company contributions to the plan amounted to $12,620 and $7,988, respectively.For the nine months ended September 30, 2007 and 2006, the Company contributions to the plan amounted to $33,303 and $30,331, respectively. RECLASSIFICATIONS Certain reclassifications have been made to the fiscal 2006 consolidatedfinancial statements to conform to the fiscal 2007 presentation. The primaryreclassifications relate to the presentation of the three business segments andthe presentation of share and per share data giving effect to theone-for-fifteen reverse stock split, the reverse merger of BPOMS into netGuru,Inc. and the resulting recapitalization of equity. BASIC AND DILUTED LOSS PER SHARE In accordance with FASB Statement No. 128, Earnings Per Share, we calculatebasic and diluted net loss per share using the weighted average number of commonshares outstanding during the periods presented and adjust the amount of netloss, used in this calculation, for preferred stock dividends declared duringthe period. We incurred a net loss in each period presented, and as such, did not includethe effect of potentially dilutive common stock equivalents in the diluted netloss per share calculation, as their effect would be anti-dilutive for allperiods. Potentially dilutive common stock equivalents would include the commonstock issuable upon the conversion of preferred stock and the exercise ofwarrants and stock options that have conversion or exercise prices below themarket value of our common stock at the measurement date. As of September 30, 2007and 2006, all potentially dilutive common stock equivalents amounted to133,344,209 and 5,853,371 shares, respectively. 11 The following table illustrates the computation of basic and diluted net lossper share: THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 Numerator: Net loss $ (1,278,777 ) $ (439,784 ) $ (3,932,263 ) $ (1,507,368 ) Less: Preferred dividends paid in stock 32,754 - 96,348 - Loss and numerator used in computing basis and diluted loss per share $ (1,246,023 ) $ (439,784 ) $ (3,835,914 ) $ (1,507,368 ) Denominator: Denominator for basic and diluted net loss per share- weighted average number of common shares outstanding 9,004,368 9,927,174 8,750,543 9,894,091 Basic and diluted net loss per share (0.14 ) (0.04 ) (0.44 ) (0.15 ) The following table sets forth potential shares of common stock that are notincluded in the diluted net loss per share because to do so would beantidilutive since the company reported net losses in all the reportingperiods: THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 Options to purchase shares of common stock 2,487,002 2,100,000 2,487,002 2,100,000 Warrants to purchase shares of common stock 98,436,953 253,371 98,436,953 253,371 Shares of convertible preferred stock - Series A 1,637,710 1,500,000 1,637,710 1,500,000 Shares of convertible preferred stock - Series B 1,449,200 2,000,000 1,449,200 2,000,000 Shares of convertible preferred stock - Series D 23,333,344 - 23,333,344 - Shares of convertible preferred stock - Series D-2 6,000,000 - 6,000,000 - Total 133,344,209 5,853,371 133,344,209 5,853,371 COMPREHENSIVE INCOME (LOSS) The net loss reflected on our Consolidated Statements of Operationssubstantially represents the total comprehensive loss for the periods presented. 12 IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS ACCOUNTING FOR UNCERTAINTY IN INCOME TAXES In June 2006, the FASB issued Interpretation ("FIN") 48, "Accounting forUncertainty in Income Taxes - an interpretation of FASB Statement No. 109,"which clarifies the accounting for uncertainty in income taxes recognized in anenterprise's financial statements in accordance with SFAS No. 109, "Accountingfor Income Taxes." The interpretation prescribes a recognition threshold andmeasurement attribute for the financial statement recognition and measurement ofa tax position taken or expected to be taken in a tax return. FIN 48 requiresrecognition of tax benefits that satisfy a greater than 50% probabilitythreshold. FIN 48 also provides guidance on de-recognition, classification,interest and penalties, accounting in interim periods, disclosure, andtransition. FIN 48 is effective for the Company beginning January 1, 2007. TheCompany believes that adoption of FIN 48 will not have a material effect on itsfinancial position, results of operations or cash flows. FAIR VALUE MEASUREMENTS In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements,"which defines fair value, establishes a framework for measuring fair value ingenerally accepted accounting principles, and expands disclosures about fairvalue measurements. SFAS No. 157 does not require any new fair valuemeasurements, but provides guidance on how to measure fair value by providing afair value hierarchy used to classify the source of the information. Thisstatement is effective for us beginning January 1, 2008. Adoption of SFAS No.157 did not have a material effect on our financial position, results ofoperations or cash flows. 3. BUSINESS COMBINATIONS On June 21, 2007, the Company purchased 100% of the issued and outstanding capital stock of DocuCom Imaging Solutions Inc. a Canadian corporation (“DocuCom”) for a total purchase price of Cdn$2,761,097 (approximately US$2.58 million). The DocuCom results of operations have been included in the consolidated financial statements since the date of acquisition. In addition to adding the DocuCom data and document management solutions capability with its long term Canada-based customer relationships, the acquisition enhanced the Company’s ability to offer high quality, cost-effective service utilizing its near shore delivery model to its US customers. The purchase price consisted of cash in the amount of Cdn$961,097 (approximately US$910,000), at closing on June 21, 2007. The purchase agreement also provided that the Company pay the selling shareholders Cdn$900,000 (approximately US$840,000) three months after closing and Cdn$900,000 (approximately US$840,000) nine months after closing. The Company secured the subsequent payments through a bank-issued irrevocable standby letter of credit in favor of the selling shareholders in the aggregate amount of Cdn$1,800,000 (approximately US$1.68 million). The letter of credit was securitized by the deposit of $1,955,955 that is shown on the balance sheet as restricted cash. On June 29, 2007, the Company purchased 100% of the issued and outstanding capital stock of Human Resource Micro-Systems, Inc., a California corporation (“HRMS”). The aggregate purchase price was $2,000,000, of which amount the Company paid the selling shareholders $1,100,000 and issued them 384,968 shares of the Company’s restricted common stock valued at $400,000 (based upon the volume-weighted average closing bid price of the common stock during the ten consecutive trading days immediately preceding the closing). The Stock Purchase Agreement provided that the selling shareholders be paid the remaining $500,000 twelve months after closing through an escrow account, subject to offset with respect to any claims for indemnity by the Company under the terms of the Stock Purchase Agreement. TheHRMS product delivers customizable software solutions for domestic and global mid-market organizations seeking to optimize their human resources service delivery and is being integrated with the Company’s existing human resources outsourcing services based in San Francisco, California in order to broaden the Company’s HRO offering to its customers. Since HRMS was purchased at the end of the reporting period, its results of operations have not been included in the condensed consolidated statements of operations of BPOMS. 13 The following table presents the preliminary allocation of the acquisition price, including professional fees and other related acquisition costs, to the assets acquired and liabilities assumed, based on their fair values as of the date of acquisition: DocuCom HRMS Cash and cash equivalents $ - $ 15,702 Accounts receivable 1,579,611 252,008 Acquired contracts - - Other current assets 172,888 8,876 Property, plant and equipment 204,419 2,611 Goodwill 3,762,693 2,351,587 Identifiable intangible assets - - Total assets acquired 5,719,611 2,630,784 Note payable to bank 420,610 - Accounts payable and other accrued liabilities 2,247,173 470,844 Estimated termination liability - - Total liabilities assumed 2,667,783 470,844 Net assets acquired $ 3,051,828 $ 2,159,940 Acquired identifiable intangible assets in the amount of $0 were assigned to customer contracts pending valuation. The purchase price and costs associated with the DocuCom and HRMS acquisitions exceeded the Company's preliminary allocation of the fair value of net assets acquired by $3,762,693 and $2,351,587, respectively, which was assigned to goodwill. The amount ultimately assigned to goodwill is not expected to be deductible for United States income tax, state income tax or Canadian income tax purposes. The following unaudited pro forma financial information presents the combined results of operations of the Company, DocuCom and HRMS for the quarter ended September 30, 2007 and 2006 as if the acquisitions had occurred on July 1, 2007 and July 1, 2006, respectively. 14 Unaudited Pro Forma Statement of Operations For the Three Months Ended September 30, 2007: BPOMS DocuCom HRMS Pro Forma Revenues $ 1,666,560 $ 2,719,666 $ 246,076 $ 4,632,302 Net Income (Loss) $ (1,285,811 ) $ 163,927 $ (156,893 ) $ (1,278,777 ) Basic and diluted loss per common share $ (0.15 ) $ - $ (0.41 ) $ (0.14 ) Basic and diluted weighted average common shares outstanding 8,619,400 - 384,968 9,004,368 Unaudited Pro Forma Statement of Operations For the Three Months Ended September 30, 2006: BPOMS DocuCom HRMS Pro Forma Revenues $ 961,291 $ 2,386,450 $ 312,229 $ 3,659,970 Net Income (Loss) $ (439,784 ) $ (140,647 ) $ 15,935 $ (564,496 ) Basic and diluted loss per common share $ (0.04 ) $ - $ 0.04 $ (0.05 ) Basic and diluted weighted average common shares outstanding 9,927,174 - 384,968 10,312,142 15 The following unaudited pro forma financial information presents the combined results of operations of the Company, DocuCom and HRMS for the nine months ended September 30, 2007 and 2006 as if the acquisitions had occurred on January 1, 2007 and January 1, 2006, respectively. Unaudited Pro Forma Statement of Operations For the Nine Months Ended September 30, 2007: BPOMS DocuCom HRMS Pro Forma Revenues $ 6,023,334 $ 9,854,158 $ 795,930 $ 16,673,422 Net Income (Loss) $ (3,939,297 ) $ 127,637 $ (399,250 ) $ (4,210,910 ) Basic and diluted loss per common share $ (0.47 ) $ - $ (1.04 ) $ (0.48 ) Basic and diluted weighted average common shares outstanding 8,365,575 - 384,968 8,750,543 Unaudited Pro Forma Statement of Operations For the Nine Months Ended September 30, 2006: BPOMS DocuCom HRMS Pro Forma Revenues $ 3,850,900 $ 9,856,986 $ 900,781 $ 14,608,667 Net Income (Loss) $ (1,507,368 ) $ 71,109 $ 67,450 $ (1,378,809 ) Basic and diluted loss per common share $ (0.16 ) $ - $ 0.18 $ (0.14 ) Basic and diluted weighted average common shares outstanding 9,509,123 - 384,968 9,894,091 Both acquisitions took place close to the end of the second quarter and the Company has not concluded its study of the valuation of the assets acquired and the liabilities assumed. 16 4. DEBT SHORT-TERM RELATED PARTY DEBT Short-term related party debt consisted of the following at September 30, 2007: Notes payable to 2 officers, who are also significant shareholders, secured by all assets of the Company, bearing an annual interest rate of 9% $ 1,200,000 Long-term debt, including capital lease obligations, consisted of the following at September 30, 2007: a. Credit facility from Royal Bank of Canada, stated interest at a floating rate plus 1.05%, (totaling 7.3% at September 30, 2007), secured by assets of the Company $ 120,972 b. Loan from Business Development Bank of Canada, stated interest at a floating rate plus 3.25%, (totaling 11.50% at September 30, 2007), secured by assets and personal guarantees 53,873 of the Company, expiring May 21, 2010 c. Collateralized loan payable to Chrysler Financial, expiring March 2008, fixed interest rate of 13.9% 4,136 d. Capital lease obligations maturing at dates ranging from November 30, 2009 to December 31, 2011, secured by the leased assets 666,966 Total long-term debt before unamortized discount and inputed interest 845,947 Less:Imputed interest and unamortized discount (127,907 ) Long-term debt 718,040 Less:current portion 274,206 $ 443,834 RELATED PARTY NOTES PAYABLE In August 2006 the Company entered into an agreement with two individuals who are officers, directors, and significant shareholders for a bridge loan not to exceed $3,000,000.From the inception of that agreement through January 30, 2007 a total of $2,740,000 was advanced to the Company.The loan agreement provided for principal and accrued and unpaid interest were due and payable April 30, 2007.The loan agreement is unsecured.The unpaid principal of $1,200,000 and accrued and unpaid interest of $9,450 as of September 30, 2007 are due and payable on demand. The amount due under the loan agreement has both a face and stated value of $1,200,000 as of September 30, 2007.The stated fixed interest rate is 9.00% per annum for the three and nine month periods ended September 30, 2007.For financial reporting purposes the effective interest rate yield was 9% and 64% per annum for the three and nine month periods ended September 30, 2007.The loan agreement was not in effect during either the three or nine month periods ending September 30, 2006 Common share purchase warrants (collectively the Warrants) to purchase one share of the Company’s common stock, par value $0.01 per share (the Common Stock), at an exercise price of $0.035 per share that are exercisable on issuance were granted in conjunction with the loan agreement. The total funds borrowed from the related parties amounted $2,740,000.The associated Warrants are exercisable for 707,704 shares of common stock. The Warrants, which expire seven years after issuance, were assigned a value of $834,717, estimated using the Black-Scholes-Merton valuation model. The following assumptions were used to determine the fair value of the Warrants using the Black-Scholes-Merton valuation model: a term of seven years, risk-free rate range of 4.16% - 5.03%, volatility of 125%, and dividend yield of zero. In accordance with EITF No. 00-27, Application of Issue No. 98-5 to Certain Convertible Instruments, the values assigned to the Warrants was allocated based on their relative fair values. The discount on the loan agreement for the Warrants was accreted to interest expense, using the effective interest method, over the initial term of the loan agreement (original loan agreement due date was April 30, 2007) Total interest expense recognized relating to the accretion of the Warrants discount for the three and nine month periods ending September 30, 2007 was $0 and $594,030, respectively.There was no interest expense related to the accretion of the Warrant discount for the three and nine month periods ending September 30, 2006. 17 The loan agreement provided that if the Company required additional equity in order to meet certain surplus requirements needed to accomplish the reverse merger with netGuru; it could offerthe related parties the opportunity to convertaportion ofthe outstanding loan agreement amount then payable at an aggregate conversion price equal to 50% of the fair value of the common stock at the adjusted closed market price on the day immediately preceding the conversion of the loan agreement amounts.A total of $1,540,000 was converted into 916,667 shares of the Company’s Series C preferred stock in December 2006 (conversion price of $1.68 per share of Series C preferred stock is based on an adjusted closing price of the common stock on the day immediately preceding the conversion of $3.36).The Company incurred an $82,200 loan fee of 3% of the total amount borrowed under the loan agreement which was paid to the related parties. Under the loan agreement, the Company was required to pay an amount equal to an amount not less than 25% of the net proceeds it received from all subsequent debt and equity financings towards the retirement of the then outstanding principal and accrued and unpaid interest (Note 5).Any unwaived failure by the Company to make any such payment would constitute a material breach of the loan agreement. In connection with the consummation of the Series D preferred stock equity financing on June 13, 2007, the two individuals waived this loan agreement covenant.The waiver related solely to the Series D preferred stock financing. A. CREDIT FACILITY FROM THE ROYAL BANK OF CANADA Docucom Imaging Solutions Inc. (“DocuCom”) has a revolving Operating Line with the Royal Bank of Canada with a maximum availability of$1,000,000 and carries an annual interest rate of the Royal Bank of Canada prime rate plus 1.05%, which amounted to 7.30% at September 30, 2007.The credit facility is secured by a General Security Agreement signed by DocuCom as well as a guarantee and postponement of claim for $500,000 in the name of Novus Imaging Solutions Inc. (“Novus”) which is also supported by a General Security Agreement signed by Novus.The Borrowing Limit on the credit facility is 75% of the good accounts receivable of the company.At September 30, 2007, DocuCom had an outstanding balance of approximately $120,972 which did not exceed the borrowing limit. B. TERM LOAN FROM BUSINESS DEVELOPMENT BANK OF CANADA Adapsys Document Management LP (“ADM”) has a term loan with the Business Development Bank of Canada that expires onMay 21, 2010. The interest rate on this loan is bank's floating rate plus 3.25%and monthly principal re-payments are approximately $1,433. At September 30, 2007,the annual rate of interest on this loan was 11.50% and the balance outstandingwas approximately $53,984. The loan is secured by a general security agreementfrom ADM and joint and several personal guarantees in the amount ofapproximately $43,000 by two former principals of ADM who were also theCompany's 5% shareholders. The Company issued a 7-year warrant to purchase 5,435shares of the Company's common stock at an exercise price of $0.03 per share toeach of these shareholders in return for their loan guarantees. The warrants,valued at approximately $11,049, were recorded as a discount to the term loan.The value of the warrants is being amortized to interest expense over the termof the loan. Unamortized discount at September 30, 2007 was approximately $8,980. C. LOAN PAYABLE TO CHRYSLER FINANCIAL Digica Inc. has a loan payable to Chrysler Financial collateralized by a vehicle witha net book value of $9,750. The loan has a fixed annual interest rate of 13.9%and matures in March 2008. At September 30, 2007, the loan balance was $4,136. D. CAPITAL LEASES Capital leases consist primarily of equipment leases for the U.S. entities. TheCompany added approximately $360,090 to capital leases in the first quarter offiscal 2007. 18 Long-term debt, excluding unamortized discount, and capital lease obligationsmature in each of the following years ending September 30: Long-Term Capital Lease Debt Obligations 2008 $ 141,942 $ 184,835 2009 16,834 179,995 2010 11,225 134,543 2011 - 134,256 2012 - 33,338 Thereafter - - Total minimum payments $ 170,001 $ 666,966 Less:amount representing interest (118,927 ) Present value of minimum capital lease payments $ 548,039 5. CAPITAL STOCK In January 2006 the Company issued 362,300 common shares as part of the purchase consideration for Digica, Inc. In September 2006 the Company issued 144,920 common shares as part of the purchase consideration for Novus Imaging Solutions, Inc. In December 2006 the Company issued 916,666 Series C Convertible Preferred Stock to two individuals that are officers and significant shareholders for $1,540,000. In December 2006 the Company issued 1,282,820 common shares in exchange for the shares of NetGuru, Inc. in the reverse merger transaction. In June 2007 the Company issued 384,968 common shares as part of the purchase consideration for Human Resource Micro-Systems, Inc. In June 2007 the Company privately placed shares of Series D Convertible Preferred Stock and various common stock and Series D-2 preferred stock purchase warrants to a limited number of institutional investors for gross proceeds of approximately $14,000,000. The shares of Series D Convertible Preferred Stock are convertible into approximately 23.3 million shares of our common stock. The three-year Series A Warrants (initial exercise price of $.90 per share) are exercisable for the purchase of up to approximately 11.7 million shares of our common stock. The five-year Series B Warrants (initial exercise price of $1.25 per share) are exercisable for the purchase of up to approximately 23.3 million shares of common stock. If exercised in full, the aggregate Series A Warrant and Series B Warrant proceeds will be approximately $40 million. The investors were also granted a one-year option (in the form of Series J Warrants) to purchase up to $21 million of Series D-2 Convertible Preferred Stock, which is convertible into approximately 23.3 million shares of common stock. At the closing and in connection with such option, the Company granted the investors three-year Series C warrants (initial exercise price of $1.35 per share), which are exercisable for the purchase of up to approximately 11.7 million shares of common stock, and five-year Series D Warrants (initial exercise price of $1.87 per share), which are exercisable for the purchase of up to approximately 23.3 million shares of common stock. The Series C Warrants and the Series D warrants vest only upon the exercise of the Series J Warrants. If exercised in full, the aggregate Series C Warrant and Series D Warrant proceeds will be approximately $60 million. Through amendments to each of the Series J Warrants to Purchase Shares of Preferred Stock issued to the investors who purchased shares of the Company’s Series D Convertible Preferred Stock on June 13, 2007 (which Series J Warrants were issued in connection with such share purchases), the Company voluntarily reduced the per-share warrant exercise price payable upon exercise of its Series J Warrant from $14.40 to $9.60, effective only for exercises thereof during the period between September 28, 2007 and October 10, 2007.This reduced warrant exercise price only applied for up to seventy-five percent (75%) of the Series J Warrants then held by each investor and the original exercise price of $14.40 per share was automatically re-applied to any Series J Warrants not exercised at the reduced price. 19 The Company also amended each of the Series C Warrants to purchase shares of Common Stock and Series D Warrants to purchase shares of Common Stock, all of which were also issued in connection with the purchases of the Series D Convertible Preferred Stock on June 13, 2007, to provide that, in the event that an investor exercised any portion of the Series J Warrants at the reduced exercise price, the per-share warrant exercise price payable upon exercise of its Series C Warrant was reduced from $1.35 to $0.01 and the per-share warrant exercise price payable upon exercise of its Series D Warrant was reduced from $1.87 to $1.10 for the same percentage of the investor’s Series C Warrants and Series D Warrants as the percentage of Series J Warrants then exercised by such investor during the reduced warrant price period. Any applicable reduced warrant exercise price for the Series C Warrants and Series D Warrants applies for the remainder of their respective terms. As of September 30, 2007, the period end of this Current Report,an investor had exercised certain oftheir Series J Warrants at the reduced exercise price and acquiredan aggregate of375,000shares of the Company Series D-2 Convertible Preferred Stock for an aggregate of approximately $3.6 million. The anti-dilution provisions of the investors' agreements were waived for such reduced exercise prices. 6. CONCENTRATION OF SALES AND CREDIT RISK The Company is subject to credit risk primarily through its accounts receivablebalances. The Company does not require collateral for its accounts receivablebalances. None of the Company's customers accounted for more than 10% of theCompany's consolidated net sales during the three months ended September 30, 2007. 7. DEFERRED REVENUES The Company defers revenues for its maintenance contracts and for itscollaborative software sales that are not considered earned. The Company defersits maintenance revenues when the maintenance contracts are sold, and thenrecognizes the maintenance revenues over the term of the maintenance contracts.The Company defers its collaborative software sales revenues if it invoices orreceives payment prior to the completion of a project, and then recognizes theserevenues upon completion of the project when no significant obligations remain. 8. SEGMENT AND GEOGRAPHIC DATA The Company is a business process outsourcing services provider. The Company'soperating segments are: oEnterprise content management (ECM) oInformation Technology services outsourcing (ITO) and oHuman resources outsourcing (HRO) The Company applies the provisions of SFAS No. 131, "Disclosures about Segmentsof an Enterprise and Related Information." SFAS No. 131 requires segments to bedetermined and reported based on how management measures performance and makesdecisions about allocating resources. The Company's management monitorsunallocable expenses related to the Company's corporate activities in a separate"Corporate," which is reflected in the tables below. 20 The significant components of worldwide operations by reportable operatingsegment are: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net revenues ECM $ 3,504,953 $ 492,908 $ 5,866,997 $ 2,290,238 ITO 880,978 458,269 2,861,891 1,327,867 HRO 246,371 10,114 260,188 232,795 Consolidated $ 4,632,302 $ 961,291 $ 8,989,076 $ 3,850,900 Operating loss ECM $ (361,629 ) $ (274,161 ) $ (865,350 ) $ (615,644 ) ITO (1,384 ) (52,302 ) (187,168 ) (252,536 ) HRO (339,551 ) (45,854 ) (488,061 ) (503,065 ) Corporate (563,406 ) (41,480 ) (1,634,893 ) (104,229 ) Consolidated $ (1,265,970 ) $ (413,797 ) $ (3,175,472 ) $ (1,475,474 ) Depreciation and amortization expense ECM $ 45,859 $ 11,651 $ 39,168 $ 25,977 ITO 31,591 74,380 64,962 111,790 HRO 2,580 - 5,159 - Corporate 62,227 2,598 115,355 7,795 Consolidated $ 142,257 $ 88,629 $ 224,644 $ 145,562 The Company's operations are based in foreign and domestic subsidiaries andbranch offices in the U.S., Canada and Germany. The following are significantcomponents of worldwide operations by geographic location: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net revenues North America $ 4,367,847 $ 961,291 $ 8,496,025 $ 3,850,900 Europe 264,455 - 493,051 - Consolidated $ 4,632,302 $ 961,291 $ 8,989,076 $ 3,850,900 At At September 30, December 31, Long-Lived Assets 2007 2006 North America $ 12,207,230 $ 5,829,298 Europe 24,322 25,874 Consolidated $ 12,231,552 $ 5,855,172 9. COMMITMENTS AND CONTINGENCIES Financial Results, Liquidity and Management's Plan activities The Company has incurred losses in the nine month ended September 30, 2007of $3,932,263. The Company has been able to obtainoperating capital through a private debt funding source, the sale of shares ofits common stock and through the exercise of warrants to purchase shares of itscommon stock. Management's plans include the continued development andimplementation of its business plan. 21 No assurances can be given that the Company can obtain sufficient workingcapital through the sale of the Company's common stock and borrowing or that thecontinued implementation of its business plan will generate sufficient revenuesin the future to sustain ongoing operations. These factors raise substantialdoubt about the Company's ability to continue as a going concern. The financialstatements do not include any adjustments that might be necessary if the Companyis unable to continue as a going concern. AMOUNT DUE FORMER SHAREHOLDERS OF ACQUIRED COMPANIES The purchase agreements pursuant to which the Company acquired certain companies provides forthe cash portion of the purchase price to be paid in installments within the year. OPERATING LEASES The Company leases certain facilities and equipment under non-cancelableoperating leases. The facility leases include options to extend the lease termsand provisions for payment of property taxes, insurance and maintenanceexpenses. At September 2007, future minimum annual rental commitments under these leaseobligations were as follows: For the twelve months ending September 30: 2008 $ 491,047 2009 332,335 2010 198,486 2011 72,449 2012 2,422 Thereafter - $ 1,096,739 For the three months September 30, 2007 and 2006 rent expense was $266,956 and $112,278, respectively.For the nine months ended September 30, 2007and 2006 rent expense was $581,121 and 344,735, respectively. LITIGATION The Company is subject to various claims and legal proceedings covering a widerange of matters that arise in the ordinary course of its business activities.Management believes that any liability that may ultimately result from theresolution of these matters will not have a material adverse effect on thefinancial condition or results of operations of the Company. NOTE 10: SUBSEQUENT EVENT Through amendments to each of the Series J Warrants to Purchase Shares of Preferred Stock issued to the investors who purchased shares of the Company’s Series D Convertible Preferred Stock on June 13, 2007 (which Series J Warrants were issued in connection with such share purchases), the Company voluntarily reduced the per-share warrant exercise price payable upon exercise of its Series J Warrant from $14.40 to $9.60, effective only for exercises thereof during the period between September 28, 2007 and October 10, 2007.This reduced warrant exercise price only applied for up to seventy-five percent (75%) of the Series J Warrants then held by each investor and the original exercise price of $14.40 per share was automatically re-applied to any Series J Warrants not exercised at the reduced price. The Company also amended each of the Series C Warrants to purchase shares of Common Stock and Series D Warrants to purchase shares of Common Stock, all of which were also issued in connection with the purchases of the Series D Convertible Preferred Stock on June 13, 2007, to provide that, in the event that an investor exercised any portion of the Series J Warrants at the reduced exercise price, the per-share warrant exercise price payable upon exercise of its Series C Warrant was reduced from $1.35 to $0.01 and the per-share warrant exercise price payable upon exercise of its Series D Warrant was reduced from $1.87 to $1.10 for the same percentage of the investor’s Series C Warrants and Series D Warrants as the percentage of Series J Warrants then exercised by such investor during the reduced warrant price period. Any applicable reduced warrant exercise price for the Series C Warrants and Series D Warrants applies for the remainder of their respective terms. 22 As of September 30, 2007, the period end of this Current Report,an investor had exercised certain oftheir Series J Warrants at the reduced exercise price and acquiredan aggregate of375,000shares of the Company Series D-2 Convertible Preferred Stock for an aggregate of approximately $3.6 million. In October 2007, subsequent to the period forthis Current Report, additional investors exercised certain oftheir Series J Warrants at the reduced exercise price and acquiredan aggregate of354,167 shares of the Company Series D-2 Convertible Preferred Stock for an aggregate of approximately $3.4 million. The Company used the proceeds to complete the acquisition of Blue Hill Data Services, Inc. Through a Stock Purchase Agreement, entered into as of October 10, 2007, the Company purchased the issued and outstanding capital stock of Blue Hill Data Services, Inc., a privately-held data center outsourcing services company, based in Pearl River, New York (“Blue Hill”).At or about the closing date, the Company transferred approximately $11 million of value, as follows:(i) cash payments to the current selling stockholders of approximately $6.6 million; (ii) a 15-month promissory note in the initial principal amount of $1 million, subject to offset in favor of the Company with respect to any claims for indemnity by the Company under the terms of the Stock Purchase Agreement; (iii) cash payment through Blue Hill in the amount of approximately $1.4 million to its former stockholder; and (iv) 2,666,666 shares of the Company’s restricted common stock valued at approximately $1.8 million (based upon the volume-weighted average closing bid price of the common stock during the ten consecutive trading days immediately preceding the closing).The promissory note bears interest from and after January 1, 2009, at the rate of 9% per annum and is “secured” by a document to be held in escrow, styled as a confession of judgment.The principal of the note, less any offsets, is, at the selling stockholders’ option, convertible into restricted shares of the Company’s common stock, the number of which is to be calculated in the same manner as the shares issued at closing were calculated. ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section27A of the Securities Act and Section 21E of the Securities Exchange Act of1934, as amended, (the "Exchange Act"). We intend that those forward-lookingstatements be subject to the safe harbors created by those sections. Theseforward-looking statements generally include the plans and objectives ofmanagement for future operations, including plans and objectives relating to ourfuture economic performance, and can generally be identified by the use of thewords "believe," "intend," "plan," "expect," "forecast," "project," "may,""should," "could," "seek," "pro forma," "goal," "estimates," "continues,""anticipate" and similar words. The forward-looking statements and associatedrisks may include, relate to, or be qualified by other important factors,including, without limitation: oOur ability to continue as a going concern; oOur ability to obtain additional debt or equity financing to the extent needed for our continued operations or for planned expansion, particularly if we are unable to attain and maintain profitable operations in the future; oOur ability to successfully implement our business plans and the possibility of strategic acquisitions; oOur ability to attract and retain strategic partners and alliances; oOur ability to hire and retain qualified personnel; oThe risks of uncertainty of protection of our intellectual property; oRisks associated with existing and future governmental regulation to which we are subject; and oUncertainties relating to economic conditions in the markets in which we currently operate and in which we intend to operate in the future. 23 These forward-looking statements necessarily depend upon assumptions and estimates that may prove to be incorrect. Although we believe that the assumptions and estimates reflected in the forward-looking statements are reasonable, we cannot guarantee that we will achieve our plans, intentions or expectations. The forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ in significant ways from any future results expressed or implied by the forward-looking statements. We do not undertake to update, revise or correct any forward-looking statements. Any of the factors described above or in the "Risk Factors" section of thisreport could cause our future financial results, including our net income (loss)or growth in net income (loss) to differ materially from prior results, which inturn could, among other things, cause the price of our common stock to fluctuatesubstantially. OVERVIEW The Company was incorporated in Delaware and commenced operations on July 26, 2005.On December 15, 2006, the Company acquired all of theoutstanding common stock of publicly-held NetGuru, Inc. in a reverse merger ("Merger"). Upon the closing of the Merger, we adopted Former BPOMS’ (as the accounting acquirer) theaccounting year end of December 31. We provide business process outsourcing (BPO) services to enterprises in theUnited States, Canada and Europe. "BPO" refers to the outsourcing of entire businessprocesses, typically to reduce cost and/or to improve the performance of thatprocess. Our objective is to provide a comprehensive suite of BPO functions tosupport the back-office business requirements of middle-market enterprisesthroughout North America and Europe on an outsourced and/or recurring revenuebasis. Our primary business offerings are: oDocument and data management solutions, also known as enterprise content management or "ECM" including Finance and Accounting Services Outsourcing or "FAO"; oInformation technology services outsourcing or "ITO"; and oHuman resources outsourcing or "HRO". CRITICAL ACCOUNTING POLICIES We have identified the following as accounting policies that are the mostcritical to aid in understanding and evaluating our financial results: orevenue recognition; oallowance for doubtful accounts receivable; and oimpairment of long-lived assets, including goodwill. REVENUE RECOGNITION We derive revenues from: oEnterprise content management services, including collaborative software products and services; oIT outsourcing services; and oHuman resources outsourcing services. We recognize revenues when the following criteria are met: oPersuasive evidence of an arrangement, such as agreements, purchase orders or written or online requests, exists; oDelivery has been completed and no significant obligations remain; oOur price to the buyer is fixed or determinable; and oCollection is reasonably assured. PERSUASIVE EVIDENCE OF AN ARRANGEMENT We document all terms of an arrangement in a written contract signed by thecustomer prior to recognizing revenue. 24 DELIVERY HAS OCCURRED OR SERVICES HAVE BEEN PERFORMED We perform all services or deliver all products prior to recognizing revenue.Monthly services are considered to be performed ratably over the term of thearrangement. Professional consulting services are considered to be performedwhen the services are complete. Equipment is considered delivered upon deliveryto a customer's designated location. THE FEE FOR THE ARRANGEMENT IS FIXED OR DETERMINABLE Prior to recognizing revenue, a customer's fee is either fixed or determinableunder the terms of the written contract. Fees for most monthly services,professional consulting services, and equipment sales are fixed under the termsof the written contract. Fees for certain services are variable based on anobjectively determinable factor such as usage. Those factors are included in thewritten contract such that the customer's fee is determinable. The customer'sfee is negotiated at the outset of the arrangement. COLLECTIBILITY IS REASONABLY ASSURED We determine that collectibility is reasonably assured prior to recognizingrevenue. We assess collectibility on a customer by customer basis based oncriteria outlined by management. New customers are subject to a credit reviewprocess, which evaluates the customer's financial position and ultimately itsability to pay. We do not enter into arrangements unless collectibility isreasonably assured at the outset. Existing customers are subject to ongoingcredit evaluations based on payment history and other factors. If it isdetermined during the arrangement that collectibility is not reasonably assured,revenue will be recognized on a cash basis. We recognize revenues from software that we customize to fit a customer'srequirements based on satisfactory completion of pre-determined milestones(evidenced by written acceptance from the customer) and delivery of the productto the customer, provided no significant obligations remain and collection ofthe resulting receivable is reasonably assured. Customers may choose to purchaseongoing maintenance contracts that include telephone, e-mail and other methodsof support, and unspecified upgrades on a when-and-if available basis. Revenuefrom the maintenance contracts is deferred and recognized ratably over the lifeof the contract, usually twelve months. In 1997, the Accounting Standards Executive Committee ("AcSec") of the AmericanInstitute of Certified Public Accountants ("AICPA") issued Statement of Position("SOP") 97-2, "Software Revenue Recognition." SOP 97-2 distinguishes betweensignificant and insignificant vendor obligations as a basis for recordingrevenue and requires that each element of a software licensing arrangement beseparately identified and accounted for based on relative fair values of eachelement. We determine the fair value of each element in multi-elementtransactions based on vendor-specific objective evidence ("VSOE"). VSOE for eachelement is based on the price charged when the same element is sold separately. In 1998, the AICPA issued SOP 98-9, Modification of SOP 97-2, "Software RevenueRecognition, With Respect to Certain Transactions," which modified SOP 97-2 toallow for use of the residual method of revenue recognition if certain criteriaare met. If evidence of fair value of all undelivered elements exists butevidence does not exist for one or more delivered elements, then we recognizerevenue using the residual method. Under the residual method, the fair value ofthe undelivered elements is deferred, and the remaining portion of thetransaction fee is recognized as revenue. We recognize revenues from our IT services primarily on a time and materialsbasis, with time at a marked-up rate and materials and other reasonable expensesat cost, as we perform IT services. Certain IT services contracts may be fixedprice contracts where we would measure progress toward completion by mutuallyagreed upon pre-determined milestones and recognize revenue upon reaching thosemilestones. Our fixed price IT contracts typically are for a short duration ofone to nine months. ALLOWANCE FOR DOUBTFUL ACCOUNTS RECEIVABLE We sell to our customers on credit and grant credit to those who are deemedcredit worthy based on our analysis of their credit history. We review ouraccounts receivable balances and the collectibility of these balances on aperiodic basis. Based on our analysis of the length of time that the balanceshave been outstanding, the pattern of customer payments, our understanding of the general business conditions of our customers and our communications with ourcustomers, we estimate the recoverability of these balances. When recoverabilityis uncertain, we record bad debt expense and increase the allowance for accountsreceivable by an amount equal to the amount estimated to be unrecoverable. Ifthe historical data we use to calculate the allowance provided for doubtfulaccounts does not reflect our future ability to collect outstanding receivables,additional provisions for doubtful accounts may be needed and our future resultsof operations could be materially affected. 25 IMPAIRMENT OF LONG-LIVED ASSETS INCLUDING GOODWILL At inception, we adopted the provisions of SFAS No. 142 "Goodwill and OtherIntangible Assets." SFAS No. 142 requires that goodwill and intangible assetswith indefinite useful lives no longer be amortized, but instead be tested forimpairment at least annually. SFAS No. 142 also requires that intangible assetswith estimable useful lives be amortized over their respective estimated usefullives to their estimated residual values, and reviewed for impairment inaccordance with SFAS No. 144. Pursuant to SFAS No. 142, we were required toperform an assessment of whether there was an indication that goodwill wasimpaired as of the date of adoption. We are required to perform reviews for impairment annually, or more frequentlywhen events occur or circumstances change that would more likely than not reducethe fair value of the net carrying amount. The evaluation of goodwill impairmentinvolves assumptions about the fair values of assets and liabilities of eachreporting unit. If these assumptions are materially different from actualoutcomes, the carrying value of goodwill will be incorrect. In addition, theCompany's results of operations could be materially affected by the write-downof the carrying amount of goodwill to its estimated fair value. We assessed the fair value of its three reporting units by considering theirprojected cash flows, using risk-adjusted discount rates and other valuationtechniques and determined that there was no impairment to goodwill. As of September 30, 2007, our goodwill account balance was $10,179,091. CONSOLIDATED RESULTS OF OPERATIONS - THREE MONTHS ENDED SEPTEMBER 30, 2007 VS. THREE MONTHS ENDED SEPTEMBER 30, 2006 AND NINE MONTHS ENDED SEPTEMBER 30, 2007 VS. NINE MONTHS ENDED SEPTEMBER 30, 2006 The privately held Former BPOMS began operations in July 26, 2005 and mergedwith the then publicly-held netGuru, Inc. on December 15, 2006 in a reversemerger ("Merger"). For accounting purposes, the acquisition has been treated asa recapitalization of Former BPOMS with Former BPOMS as the accounting acquirer. Thehistorical financial statements prior to December 15, 2006, are those of theFormer BPOMS. Certain reclassifications have been made to the fiscal 2006 consolidatedfinancial statements to conform to the fiscal 2007 presentation. The primaryreclassifications relate to the presentation of the three business segments andthe presentation of share and per share data giving effect to theone-for-fifteen reverse stock split, the Merger, and the resultingrecapitalization of equity. The following entities of BPOMS are included in the consolidated results ofoperations from the date of their respective acquisitions: COMPANY INCEPTION/ACQUISITION DATE BPO Management Services, Inc. (the "Company") Inception date:July 26, 2005 Adapsys Document Management LP ("ADM") Acquired:July 29, 2005 Adapsys LP ("ADP") Acquired:July 29, 2005 Digica, Inc. ("Digica") Acquired:January 1, 2006 Novus Imaging Solutions, Inc. ("Novus") Acquired:September 30, 2006 NetGuru Systems, Inc. ("netGuru") Acquired:December 15, 2006 Research Engineers, GmbH ("GmbH") Acquired:December 15, 2006 DocuCom Imaging Solutions, Inc. ("DocuCom") Acquired:June 21, 2007 Human Resource Micro-Systems, Inc. ("HRMS") Acquired:June 29, 2007 26 NET REVENUES The following table presents our net revenues by operating segment: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net revenues ECM $ 3,504,953 $ 492,908 $ 5,866,997 $ 2,290,238 % of total net revenues 75.7 % 51.3 % 65.3 % 59.5 % ITO 880,978 458,269 2,861,891 1,327,867 % of total net revenues 19.0 % 47.7 % 31.8 % 34.5 % HRO 246,371 10,114 260,188 232,795 % of total net revenues 5.3 % 1.1 % 2.9 % 6.0 % Total net revenues $ 4,632,302 $ 961,291 $ 8,989,076 $ 3,850,900 Total net revenues increased by $3,671,011 or 382% to $4,632,302 during thethree months ended September 30, 2007 from $961,291 during the same period in theprior year. Total net revenues increased by $5,138,176 or 133% to $8,989,076 during thenine months ended September 30, 2007 from $3,850,900 during the same period in theprior year. Our total net revenues primarily consisted of net revenues from (1)enterprise content management, (2) IT Outsourcing services and (3) human resourceoutsourcing services. ENTERPRISE CONTENT MANAGEMENT ("ECM") Net revenue from ECM products and services during the three months endedSeptember 30, 2007 increased by $3,012,045 or 611% to $3,504,953 from $492,908 duringthe three months ended September 30, 2006. During the nine months endedSeptember 30, 2007 net revenue increased by $3,576,759 or 156% to $5,866,997 from $2,290,238 during the same period in theprior year. Net revenue in the ECM business segment in fiscal 2007 also includes net revenue from Novus Imaging Solutions,Inc. ("Novus") which was acquired in October 2006, net revenues from netGuru,Inc. ("netGuru"), which was acquired in December 2006 and net revenues from DocuCom Imaging Solutions, Inc. (“DocuCom”) which was acquired in June of 2007.Net revenue increases attributable to these companies acquired subsequent to September 30, 2006 amounted to $2,960,677 in the three months ended September 30, 2007 and $4,267,782 in the nine months ended September 30, 2007.The ECM segment includesour ECM solutions group and our collaborative software products and relatedservices. The majority of our ECM solutions group services and our collaborativesoftware revenue are generated from service-oriented projects where the revenueis recognized only upon the completion of specific project deliverables. Thetiming of these projects and the completion and recognition of revenue fromvarious size projects creates variability in our ECM solutions group servicesrevenues and collaborative software net revenues between quarters and fiscalyears. IT OUTSOURCING SERVICES ("ITO") Net revenue from ITO during the three months endedSeptember 30, 2007 increased by $422,709 or 92% to $880,978 from $458,269 duringthe three months ended September 30, 2006. During the nine months endedSeptember 30, 2007 net revenue increased by $1,534,024 or 116% to $2,861,891 from $1,327,867 during the same period in theprior year.Increases were primarily due to the additional revenues from NetGuru Systems, Inc. acquired in December 2006 in conjunction with the reverse merger with NetGuru Inc. 27 HUMAN RESOURCE OUTSOURCING SERVICES ("HRO") During the third quarter of fiscal 2007, net revenues from HRO increased $236,257 or2336% to $246,371 from $10,114 during the third quarter of fiscal 2006 and increased $27,393 or 12% to $260,188 from $232,795 during the nine months ended September 30, 2007. The increase is due to the acquisition of HRMS which took place June 29, 2007 and is expected to continue offering increasing revenues to this segment in succeeding periods. OPERATING EXPENSES The following table presents our operating expenses and the percentage of total net revenues: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Expenses Cost of services provided expenses $ 2,563,277 $ 376,438 $ 4,436,764 $ 1,341,553 % of total net revenues 55.3 % 39.2 % 49.4 % 34.8 % Selling, general and administrative expenses $ 3,054,506 $ 1,003,089 $ 7,207,185 $ 3,949,307 % of total net revenues 65.9 % 104.3 % 80.2 % 102.6 % Research and development expenses $ 168,371 $ - $ 261,738 $ - % of total net revenues 3.6 % 0.0 % 2.9 % 0.0 % Share-based compensation expense $ 112,118 $ (4,439 ) $ 258,861 $ 35,514 % of total net revenues 2.4 % -0.5 % 2.9 % 0.9 % Total operating expenses $ 5,898,272 $ 1,375,088 $ 12,164,548 $ 5,326,374 % of total net revenues 127.3 % 143.0 % 135.3 % 138.3 % COST OF SERVICES PROVIDED EXPENSES Cost of services provided expenses increased by $2,186,839 or 581% to $2,563,277 during the third quarter of fiscal 2007 from $376,438 during the third quarter of fiscal 2006 primarily due to acquisitions of Novus, DocuCom, HRMS and of entities acquired from NetGuru subsequent to the third quarter of fiscal 2006. Cost of services provided expenses increased by $3,095,211 or 231% to $4,436,764 during the nine months of fiscal 2007 from $1,341,553 during the nine months of fiscal 2006 primarily due to acquisitions of Novus, DocuCom, HRMS and of entities acquired from NetGuru subsequent to the nine months of fiscal 2006. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Selling, general and administrative ("SG&A") expenses increased by$2,051,417 or 205% to $3,054,506 during the third quarter of fiscal 2007 from$1,003,089 during the third quarter of fiscal 2006 primarily due to higherprofessional fees and higher intangible amortization expense from the assetsacquired in the previous year, and higher business integration expenseassociated with the consolidation of the newly acquired business operations.Additionally, SG&A expenses in the third quarter of fiscal 2007 included thoseof Novus, DocuCom and HRMS in the amount of $1,017,175 and of entities acquired from netGuru in theamount of $316,746 that were not present in the third quarter of 2006 since theywere acquired in the fourth quarter ended December 2006 and DocuCom and HRMS were acquired in June 2007. 28 Selling, general and administrative ("SG&A") expenses increased by$3,257,878 or 82% to $7,207,185 during the first nine months of fiscal 2007 from$3,949,307 during the first nine months of fiscal 2006 primarily due to higherprofessional fees and higher intangible amortization expense from the assetsacquired in the previous year, and higher business integration expenseassociated with the consolidation of the newly acquired business operations.Additionally, SG&A expenses in the first nine months of fiscal 2007 included thoseof Novus, DocuCom and HRMS in the amount of $1,453,161 and of entities acquired from netGuru in theamount of $822,082 that were not present in the first nine months of 2006 since theywere acquired in the fourth quarter ended December 2006 and DocuCom and HRMS were acquired in June 2007. RESEARCH AND DEVELOPMENT EXPENSES Research and development ("R&D") expenses consist primarily of softwaredevelopers' wages. In the first quarter and the first nine months of fiscal 2006 there were no R&Dexpenses since the Web4 division which is the primary generator of R&D expensewas acquired in the fourth quarter of fiscal 2006. SHARE-BASED COMPENSATION EXPENSE We recorded share-based compensation expense of $112,118 in the third quarter of fiscal 2007 compared to $(4,439) in the same period in the prior year.We recorded share-based compensation expense of $258,861 in the first nine months of fiscal 2007 compared to $35,514 in the same period in the prior year.Grants of employee stock options are recognized as expense in the Company’s financial statements based on their respective grant date fair values and are charged to compensation expense based on awards that are ultimately expected to vest. OPERATING LOSS BY SEGMENT Operating loss in the ECM segment increased to $361,629 in the thirdquarter of fiscal 2007 from $274,161 third quarter of 2006 primarily due to higher businessintegration expenses with the acquisition of DocuCom in June 2007. The decrease inoperating loss in the ITO segment to $1,384 in the third quarter of fiscal 2007from $52,302 in the third quarter of fiscal 2006 is primarily due to higherrevenues from acquired entities and organic growth in the ITO segment during thethird quarter of fiscal 2007 compared to the same period in the prior year. Theincrease in operating loss in the HRO segment is primarily due to an increase insalaries in the third quarter of fiscal 2007 compared to the third quarter offiscal 2006 and higher business integration expenses with the acquisition of HRMS in June 2007. Corporate expenses increased to $563,406 in the third quarter offiscal 2007 from $41,480 in the third quarter of 2006 primarily due toadditional employees in the corporate headquarters, increased professional fees,intangible amortization expense and share-based compensation expense. Thefollowing table details the operating loss by segment: Three Months Ended September 30, 2007 % of Total 2006 % of Total Operating loss ECM $ (361,629 ) 28.6 % $ (274,161 ) 66.3 % ITO (1,384 ) 0.1 % (52,302 ) 12.6 % HRO (339,551 ) 26.8 % (45,854 ) 11.1 % Corporate (563,406 ) 44.5 % (41,480 ) 10.0 % Consolidated $ (1,265,970 ) 100.0 % $ (413,797 ) 100.0 % Operating loss in the ECM segment increased to $865,350 in the first nine monthsof fiscal 2007 from $615,644 in the third quarter of 2006 primarily due to higher businessintegration expenses with the acquisition of DocuCom in June 2007, and the entities acquired from netGuru during the fourth quarter of 2006. The operating loss in the ITO segment of $187,168 in the first nine months of fiscal 2007decreased from $252,536 in the same period in the prior year. The operating loss in the HRO segment of 488,061 in the first nine months of fiscal 2007 is little changed from $503,065 in the same period in the prior year. Corporate expenses increased to $1,634,893 in the first nine months offiscal 2007 from $104,229 in the first nine months of 2006 primarily due toadditional employees in the corporate headquarters, increased professional fees,intangible amortization expense and share-based compensation expense. Thefollowing table details the operating loss by segment: 29 Nine Months Ended September 30, 2007 % of Total 2006 % of Total Operating loss ECM $ (865,350 ) 27.3 % $ (615,644 ) 41.7 % ITO (187,168 ) 5.9 % (252,536 ) 17.1 % HRO (488,061 ) 15.4 % (503,065 ) 34.1 % Corporate (1,634,893 ) 51.5 % (104,229 ) 7.1 % Consolidated $ (3,175,472 ) 100.0 % $ (1,475,474 ) 100.0 % INTEREST AND OTHER EXPENSE The following table presents our interest and other expense and its percentageof total net revenues: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Other Expense (Income) Related parties interest $ 27,222 $ - $ 89,819 $ - % of total net revenues 0.6 % 0.0 % 1.0 % 0.0 % Amortization of related party debt discount $ - $ - $ 594,029 $ - % of total net revenues 0.0 % 0.0 % 6.6 % 0.0 % Other interest, net $ (11,300 ) $ 26,898 $ 76,045 $ 31,894 % of total net revenues -0.2 % 2.8 % 0.8 % 0.8 % Other income $ (3,115 ) $ (911 ) $ (3,102 ) $ - % of total net revenues -0.1 % -0.1 % 0.0 % 0.0 % Total other expense (income) $ 12,807 $ 25,987 $ 756,791 $ 31,894 % of total net revenues 0.3 % 2.7 % 8.4 % 0.8 % TOTAL INTEREST AND OTHER EXPENSE Total interest and other expense decreased by $13,180 in the third quarter of fiscal 2007 to $12,807 from $25,987 in the third quarter of fiscal 2006 primarily due to interest income earned on the restricted time deposit with no corresponding interest income in the same period in 2006. Total interest and other expense increased by $724,897 in the first nine months of fiscal 2007 to $756,791 from $31,894 in the first nine months of fiscal 2006 primarily due to $594,029 in amortization of the value of warrants issued pursuant to bridge loans, $89,819 in interest expense on bridge loans and interest on lease obligations and bank debt. INCOME TAXES In the third quarter and first nine months of fiscal 2007 and fiscal 2006, we recorded no income taxexpense since we had incurred net losses from operations. 30 LIQUIDITY AND CAPITAL RESOURCES Our principal sources of liquidity at September 30, 2007 consisted of $6,102,487in cash and cash equivalents. Cash and cash equivalents increased by $5,396,290in the first nine months of fiscal 2007. We incurred net losses from operationsof $3,175,472 and $1,475,474 and used cash in operations of $3,947,257 and $699,323 inthe first nine months of 2007 and 2006, respectively. The primary reasons for cash used in operations during the first nine months of fiscal 2007 were: net loss of $3,932,263 that included non-cash chargesrelated amortization of the loan discount in the amount of $594,031,depreciation and amortization expense of $329,195, and share-based compensationexpense of $258,861. In addition, the timing differences in the payment of ourcurrent liabilities and collection of our current assets also contributed to thecash used in operations. The primary reasons for cash used in operations during the first nine monthsof fiscal 2006 were: net loss of $1,507,368, depreciation and amortization expense of $575,278, and share-based compensationexpense of $35,514. In addition, the timing differences in the payment of ourcurrent liabilities and collection of our current assets also contributed to thecash used in operations. Net cash used in investing activities in the first nine months of fiscal 2007 was $6,272,073, primarily for purchase of DocuCom, Novus, HRMS and property and equipment. Net cash used in investing activities in the first nine months of fiscal 2006was $2,329,085, primarily for purchase of Digica and $279,014 for the purchase of property and equipment. Net cash provided by financing activities during the first nine months of 2007 was $15,946,799 of which $15,737,910 came from the net proceeds from the sale of $17,600,000 of preferred shares. In the first nine monthsof fiscal 2007, we received $400,000 in cash proceeds from bridge loansand repaid bank debt in the amount of $317,251. The bridge loan was provided byMr. Dolan, our chief executive officer and we issued a warrant to purchase133,333 shares of common stock pursuant to the bridge loan agreement. In lieu of procuring mezzanine financing from otherwise unaffiliated third parties in order to finance our acquisition of Blue Hill Data Services, Inc.(as originally contemplated by the seven institutional investors who purchased shares of our Series D Convertible Preferred Stock on June 13, 2007 and us as of June 13, 2007, the date on which we closed our Series D Convertible Preferred Stock private placement with such institutional investors), we provided an enhanced opportunity to obtain such financing from these seven institutional investors.Through amendments to each of our Series J Warrants to Purchase Shares of Preferred Stock (“Series J Warrants”) issued to these investors on June 13, 2007 (which Series J Warrants were issued in connection with the Series D Convertible Preferred Stock purchases), we voluntarily reduced the per-share warrant exercise price payable upon exercise by any such investor of its Series J Warrant from $14.40 to $9.60, effective only for exercises thereof during the period between September 28, 2007 and October 10, 2007 (the “Reduced Warrant Price Period”).This reduced warrant exercise price only applied for up to seventy-five percent (75%) of the Series J Warrants then held by each such institutional investor and the original exercise price of $14.40 per share automatically re-applied to any Series J Warrants not exercised at the reduced price during the Reduced Warrant Price Period.Since we believed that we would obtain the funds we needed to complete the acquisition from the exercise of these Series J Warrants, we agreed that we will not procure such mezzanine financing or any other financing which is not permitted by the terms of the Series D Convertible Preferred Stock Purchase Agreement dated as of June 13, 2007, entered into by these institutional investors and us. We also amended each of our Series C Warrants to Purchase Shares of Common Stock (“Series C Warrants”) and Series D Warrants to Purchase Shares of Common Stock (“Series D Warrants”), all of which were also issued in connection with such purchases of our Series D Convertible Preferred Stock on June 13, 2007 to these seven institutional investors, to provide that, in the event that the investor holding such warrant exercises any portion of its Series J Warrant during the Reduced Warrant Price Period, the per-share warrant exercise price payable upon exercise of its Series C Warrant was reduced from $1.35 to $0.01 and the per-share warrant exercise price payable upon exercise of its Series D Warrant was reduced from $1.87 to $1.10 for the same percentage of such investor’s Series C Warrant and Series D Warrant as the percentage as the percentage of the Series J Warrant exercised by such investor during the Reduced Warrant Price Period.For example, if an institutional investor exercised one-quarter (1/4) of its Series J Warrant during the Reduced Warrant Price Period, the per-share exercise price for its Series C Warrant and Series D Warrant was reduced for one-quarter (1/4) of its Series C Warrant and Series D Warrant.Any applicable reduced warrant exercise price for the Series C Warrants and Series D Warrants will apply for the remainder of their respective terms. During the Reduced Warrant Price Period, six institutional investors exercised certain of their Series J Warrants at the reduced exercise price and acquired an aggregate of approximately 729,167 shares of our Series D-2 Convertible Preferred Stock for an aggregate of approximately $7.0 million.In October 2007, one of the institutional investors exercised a portion of its Series C Warrant at the reduced exercise price and acquired an aggregate of 500,000 shares of our common stock. 31 We have funded our operations primarily from the private placement ofshares of our common stock and preferred stock and through the founders bridgeloan facility established in August 2006. During the next twelve months, weanticipate raising capital necessary to grow our business and completeadditional acquisitions by issuing our equity securities and/or debt in one ormore private transactions. We have retained C. E. Unterberg, Towbin as ourinvestment banker to spearhead this effort. In the event that such transaction(s) do not take place at all and/or areunreasonably delayed, our future capital requirements will depend upon manyfactors. These factors include but are not limited to sales and marketingefforts, the development of new products and services, possible future corporatemergers or strategic acquisitions or divestitures, the progress of research anddevelopment efforts, and the status of competitive products and services. If ouranticipated financing transactions do not take place at all and/or areunreasonably delayed, we may not have adequate funds to extinguish all ourremaining liabilities and fund our current operations going forward. Although we expect to meet our operating capital needs by additionalprivate equity and/or debt transactions, and current economic resources, there can be no assurancethat funds required will be available on terms acceptable to us, if at all. Ifwe are unable to raise sufficient funds on acceptable terms, we may be not beable to complete our business plan. If equity financing is available to us onacceptable terms, it could result in additional dilution to our existingstockholders. This uncertainty, recurring losses from operations, limited cashresources, and an accumulated deficit, among other factors, raised doubt aboutour ability to continue as a going concern and led our independent registered public accounting firm to include an explanatory paragraph related to ourability to continue as a going concern in their report that accompanied ourfinancial statements for the year ended December 31, 2006. Reports ofindependent auditors questioning a company's ability to continue as a goingconcern generally are viewed unfavorably by analysts and investors. This reportmay make it difficult for us to raise additional debt or equity financing to theextent needed for our continued operations or for planned expansion,particularly if we are unable to attain and maintain profitable operations inthe future. Consequently, future losses may adversely affect our business,prospects, financial condition, results of operations and cash flows. The following table summarizes our contractual obligations and commercialcommitments at September 30, 2007: Less Than After Total 1 Year 1-3 Years 4-5 Years 5 Years Long-term debt $ 170,001 $ 141,942 $ 28,059 $ - $ - Capital lease obligations* 548,039 136,826 254,652 156,561 - Operating leases 1,096,739 491,047 530,821 74,871 - Purchase price payable - Novus and DocuCom 1,101,771 1,101,771 - - - Bridge loan payable 1,200,000 1,200,000 - - - Total contractual obligations $ 4,116,550 $ 3,071,586 $ 813,532 $ 231,432 $ - *Excludes imputed interest of $118,927 ITEM 3. CONTROLS AND PROCEDURES Our management, with the participation of our principal executive officerand principal financial officer, has evaluated the effectiveness of ourdisclosure controls and procedures as of September 30, 2007. Based on suchevaluation, our principal executive officer and principal financial officer haveconcluded, as of the end of such period, that our disclosure controls andprocedures are effective in recording, processing, summarizing and reporting, ona timely basis, information required to be disclosed by us in our reports thatwe file or submit under the Securities Exchange Act of 1934. During the third quarter of fiscal 2007, there were no changes to ourinternal control over financial reporting that have materially affected, or arereasonably likely to materially affect, our internal controls over financialreporting. 32 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS In September 2007, we recorded the following paid-in-kind dividends to Messrs. Dolan and Cortens: 32,754 shares of our Series A Preferred Stock, based on a calculated 1,637,710 shares of Series A Preferred Stock that would be outstanding as of June 30, 2007. Once we have obtained the approval of the requisite number of shares (and classes) of our equity to increase the number of authorized shares of our Series A Preferred Stock, we will issue the number of shares of Series A Preferred Stock covered by the paid-in-kind dividend recorded in June 2007 and September 2007. In late September and early October 2007, we issued 729,167 Shares of our Series D-2 Convertible Preferred Stock to six institutional investors, based upon their partial exercise of their Series J Warrants, for gross proceeds of approximately $7.0 million.In October 2007, we issued 500,000 of our common shares to an institutional investor, based upon its partial exercise of its Series C Warrant, for gross proceeds of approximately $5,000. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5.OTHER INFORMATION None. ITEM 6.EXHIBITS Exhibit Number Description 31.1 Certification of Chief Executive Officer required by Rule 13a-14(a)of the Securities Exchange Act of 1934, as amended, as adoptedpursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (1) 31.2 Certification of Chief Financial Officer required by Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (1) 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) (1)Attached as an exhibit to this Form 10-QSB. 33 SIGNATURES In accordance with the requirements of the Exchange Act, the registrantcaused this report to be signed on its behalf by the undersigned, thereunto dulyauthorized. Date:November 14, 2007 BPO MANAGEMENT SERVICES, INC. By: /s/ Donald W. Rutherford Chief Financial Officer (principal financial officer and duly authorized officer) 34 EXHIBITS ATTACHED TO THIS QUARTERLY REPORT ON FORM 10-QSB Exhibit Number Description 31.1 Certification of Chief Executive Officer required by Rule 13a-14(a)of the Securities Exchange Act of 1934, as amended, as adoptedpursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer required by Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 35
